DETAILED ACTION`
This communication is in response to the remarks filed on 01/13/2022. 
Application 16/073,457

 The present application is being examined under the pre-AIA  first to invent provisions. 


 Response to Arguments 
Applicant’s arguments filed on 01/13/2022 have been fully considered but they are not persuasive, hence the claims rejection is maintained. Applicant has not submitted any new or amended claims.
 
Argument 1: Claim 1 (and similarly claims 13 and 25) - Applicant argues that (see pages 2- 3),”In rejecting claim 1, the Examiner argues that paragraph [0071] of TATSUMI discloses “[identifying a video to be analyzed ...] on the basis of the high-risk time and space information.” The Examiner appears to equate the “crime risk value database DB 6” in TATSUMI with the “high-risk time and space information” of claim 1. However, nowhere in TATSUMI does it explicitly teach or suggest identifying, based on data stored in the “crime risk value database DB 6,” a video to be analyzed.

Response 1: Examiner respectfully disagrees with the arguments. Nowhere in the claim 1 (or claims 13 and 25), the argued database limitation, namely, “based on data stored in the crime risk value database DB 6” (or crime risk value database DB 7” which is similar to the “crime risk value database DB 6”) is clearly included in the claims. It appears that the argued database 6 (or DB 7) limitation is missing from the latest claims set.
 
 	Argument 2: Claim 1 (and similarly claims 13 and 25) - Applicant argues that (see pages3-4),” KONDOH does not cure the deficiency of TATUSMI. KONDOH discloses the “crime risk value database DB 7” which is similar to the “crime risk value database DB 6” in TATSUMI. In addition, KONDOH states in paragraph 0096 that “In the next step 102, image information indicating a captured image is acquired from all of the cameras 40.” According to flowcharts of Figs. 12 and 14, step 102 is repeated after the step 122 (122’) for storing data into the “crime risk value database DB 7.” Thus, KONDOH is silent about identifying, based on data stored in the “crime risk value database DB 7,” a video to be analyzed. 

Response 2: Examiner respectfully disagrees with the arguments. Nowhere in the claim 1 (or claims 13 and 25), the argued database limitation, namely, “based on data stored in the crime risk value database DB 7,” a video to be analyzed is clearly included in the claims. It appears that the argued database DB7 limitation is missing from the latest claims set.

Since argued database DB 6 or DB 7 limitation is not clearly included in the claims, applicant arguments are not persuasive and hence claims 1-6, 8-10, 13, 25, 37-39 rejection is maintained. See Final Office action below.


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6, 8-10, 13, 25, 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over TATSUMI (TATSUMI YASUYOSHI )  et al. (JP 2011-243056 A) in view of KONDO (KONDO MASAYOSHI )  et al. (JP 2010-250775 A).

Regarding claim 1, TATSUMI teaches an information processing apparatus ([0005], Fig. 4, e.g., It is an object of the present invention to provide a crime prevention device and a program capable of preventing occurrence of a crime more effectively), comprising: 
a memory storing instructions ([0006], Fig. 4, e.g. a storage unit in which a person's behavior state and a degree of suspiciousness of a person corresponding to the action state are stored in advance), and 
a processor configured to execute the instructions ([0005], Fig. 4, e.g. device and a program), to:
 	acquire high-risk time ([0063], e.g. It is to be noted that the state of action at the time of entry is information indicating the state of action at the time of entrance of the visitor 70 i.e. acquire high-risk time) into the building 90 to be monitored, and as shown in this figure. [0065] at the time of entrance of an intruder to the building 90 to be monitored is a concurrent state), and 
space information indicating a spatial region ([0014], e.g. [AltContent: ]Furthermore, according to a 5 aspect of the present invention, in the first aspect of the present t invention, the predetermined processing may be a process of monitoring an action state of the person after entering a predetermined area of the building (i.e. space information indicating a spatial region). Thus, it is possible to more reliably prevent the occurrence of crime), 
with an increased possibility of an accident occurring or of a crime being committed ([0006], e.g. a detecting means for detecting an action state of the person existing in the authentication area (i.e. space information indicating a spatial region) based on the image information acquired by the photographing means, and a suspiciousness degree corresponding to the action state detected by the detecting means; The device is provided with a derivation means for deriving a degree of suspiciousness of a person who is a detection target of an action state by the detection means (i.e. with an increased possibility of a crime being committed). [0124] It is possible to apply v various forms such as a form in which a criminal closest to the subject of interest is notified of a high risk of crime, and a form in which a crime risk is notified to the defensive person via a terminal device such as a PDA), and 
at least one of a corresponding time slot and a corresponding date ([0071], e.g. as shown in FIG. 11 as an example, the crime risk value database DB 6 is configured such that a crime risk value indicating a level of a crime risk caused by each person to be insured is stored in chronological order (i.e. the order in which the events occurred, from first to last in time and date). In this figure, t represents the current time, t- δ t represents the time of the time of δ t seconds from the current time, and t δ t represents the time of the time of δ t seconds from the  person Sj whose identifier is' T' is in a non-permitted region existence state, and that an unauthorized person Sj which stays in the inside of a time (a time period in which an indefinite person may stay in the monitored building 90 (i.e. a time slot)) indicated by the staying time information in the interior of the monitored building 90 and whose identifier is' T' is in a non-permitted time stay state (i.e. time slot state). In this manner, in the crime prevention system 10 according to the present embodiment, the disallowed time stay state using the stay time in the hall of an imposter is applied as the action state at the time of tracking), 
identify a video to be analyzed ([0073], e.g. First, with reference to FIG. 12, a description will be given of an operation of the crime prevention system 10 when an intruder enters an inside of a building 90 to be monitored. FIG. 12 shows an entrance to be executed by the CPU 20 A of the crime prevention device 20 when a person is detected to be present in the image information input from the camera 40 (i.e. identify a video to be analyzed)),
 	from among a plurality of videos generated by capturing an image of each of a plurality of places ([0022], e.g. a video camera (hereinafter, referred to as a "camera") 40 capable of capturing a moving image, and information stored in an ID (Identification) card 52 described later. [0035] Further, a video camera (hereinafter, referred to as a "camera") 42 capable of taking a video i mage on each ceiling surface is provided in each of the partition areas, and the camera 42 ca n photograph the vicinity of the arrangement position in the provided partition area (i.e. a plurality of videos generated by capturing an image of each of a plurality of places)),
 on the basis of the high-risk time and space information ([0071], e.g. as shown in FIG. 11 as an example, the crime risk value database DB 6 is configured such that a crime risk value indicating a level of a crime risk caused by each person to be insured is stored in chronological order (i.e. the order in which the events occurred, from first to last in time and date), and 
analyzes the identified video to acquire information of a possible surveillance target ([0006], e.g. The device is provided with a derivation means for deriving a degree of suspiciousness of a person who is a detection target of an action state by the detection means, and an execution means for executing a predetermined process for preventing a crime from being prevented by using the degree of suspiciousness derived by the derivation means. [0137] since an action of an intruder entering into the surveillance target building 90 (i.e. a possible surveillance target) in the crime prevention system 10 according to the 2 embodiment is the same as that of the 1 embodiment, a description thereof will be omitted, and an action of the crime prevent ion system 10 according to the 2 embodiment of the present invention will be described with reference to FIG. 16).

TATSUMI teaches identifying high-risk time and space information, a spatial region and a crime preventing system, but differs from the claimed invention in not specifically and clearly describing wherein surveillance is to be conducted which is at least a portion of the spatial region or a time slot when surveillance is to be conducted, on the basis of the information of the possible surveillance target.

However, in the analogous field of endeavor, KONDO teaches wherein identify, from among the spatial region and the time slot indicated by the high-risk time and space information, at least one of a spatial region ([0015], e.g. capture an image information of the target area in real time by capturing an image of the target area (i.e. at least one of a spatial region), and position of a person existing i n the target area at a predetermined time interval (i.e. the time slot indicated by the high-risk time) based on the image information acquired by the imaging unit, … A deriving means for deriving a crime execution rate which is a probability of executing a crime in a survival period (i.e. high-risk period) after an age and the like included in the characteristic information based on the characteristic information estimated by the estimation means. [0060] Since it is for the camera 40 monitoring the surveillance object region 60, it is preferable to provide in the state where a dead angle is not produced to the whole region of the surveillance object region 60, and it determines an installed number and a n installed position according to the form of a surveillance object region (i.e. space information, at least one of a spatial region)), 
 where surveillance is to be conducted which is at least a portion of the spatial region or a time slot when surveillance is to be conducted, on the basis of the information of the possible surveillance target ([0015], e.g. A deriving means for deriving a crime execution rate which is a probability of executing a crime in a survival period after an age and the like included in the characteristic information based on the characteristic information estimated by the estimation means (i.e. surveillance is to be conducted based on a time slot and crime characteristic parameters) ; The system is provided with an arithmetic means for calculating a crime risk value showing a height of a crime risk by the unauthorized person to the trainee on the basis of the crime execution rate derived by the derivation means, and a processing execution means for executing a processing predetermined as preventing a c rime by using the crime risk value calculated by the calculation means. [0016] image information of the target area is a acquired in real time (real time) by photographing the target area by the photographing unit, and the position of the person existing in the target area (i.e. surveillance is to be conducted, on the hinders walking of a person in the target area is stored in advance (i.e. on the basis of the information of the possible surveillance target). [0035] When the identification information acquired by the acquisition means matches the target person identification information stored in the identification information storage means, the person who is the source of the identification information may be identified as a person to be protected, and the other person may be identified as a n unauthorized person. As a result, it is possible to identify a defensive person, a person to be defended, and an unauthorized person more reliably than in the case where the present invention is not applied, and as a result, it is possible to prevent crime with higher accuracy (i.e. surveillance is to be conducted on the basis of the information of the possible surveillance target)).


 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of KONDO within the method of TATSUMI. The motivation to combine references is that the combined method provides 
a crime prevention device and a program capable of more effectively preventing crimes by identifying an unauthorized person is present and person’s age base characteristic is taken into consideration, as how the unauthorized person will make a crime to the person to be insured with a degree of probability and age based characteristic in constructing an effective crime prevent ion system (See KONDO [0002, 0015]). 

Regarding claim 2, TATSUMI in view of KONDO teaches all the limitations of claim 1. TATSUMI further teaches wherein acquire information of a possible victim of an accident or a crime ([0006], e.g. In order to achieve the above object, a crime prevention apparatus according to a 1 aspect of the present invention is characterized in that the crime prevention apparatus according to the first aspect of the present invention is a storage unit in which a person's behavior state and a degree of suspiciousness of a person corresponding to the action state are stored in advance (i.e. acquire information of a possible victim of an accident or a crime and stored, … photographing means for acquiring image information of the authentication area by photographing the authentication area, a detecting means for detecting an action state of the person existing in the authentication area based on the image information acquired by the photographing means, and a suspiciousness degree corresponding to the action state detected by the detecting means ) ); and
 adjusts at least one of the spatial region where surveillance is to be conducted or the time slot when surveillance is to be conducted using the information of the possible victim ([0068], e.g. In addition, in the crime prevention system 10 according to the present embodiment, information (hereinafter referred to as "staying time information") indicating a time in which a visitor (hereinafter, referred to as an "unauthorized person") other than the authorized person may stay in the monitored building (i.e. adjust the time slot when surveillance is to be conducted using the information of the possible victim) 90 is stored in advance in a predetermined area of the 2 storage unit 20 D.).

Regarding claim 3, TATSUMI in view of KONDO teaches all the limitations of claim 2. TATSUMI further teaches wherein the processor is further configured to select the possible 

Regarding claim 4, TATSUMI in view of KONDO teaches all the limitations of claim 1. TATSUMI further teaches wherein acquire environmental information of a region included in the identified video, on the basis of the identified video or information for identifying a place of the video ([0035-0036], e.g. Further, a video camera (hereinafter, referred to as a "camera") 42 capable of taking a video image on each ceiling surface is provided in each of the partition areas, and the camera 42 can photograph the vicinity (i.e. acquire environmental information) of the arrangement position in the provided partition area); 
adjust at least one of the spatial region where surveillance is to be conducted or the time slot when surveillance is to be conducted using the environmental information ([0040], e.g. when unlocking is performed by the locking / unlocking unit 60, the door 80 B is opened, and after a predetermined period of time (5 seconds in the present embodiment, i.e. target time and space identification unit adjusts time) has elapsed, a predetermined distance within a predetermined distance of the door 80 B (I. e., a predetermined distance in this embodiment) is obtained. [0067, 0105] a state in which a person designated as T ′ stays in a restaurant for a permitted time (i.e. adjusted time) or more (hereinafter, referred to as a "non-permitted time stay state". [0068] in addition, in the crime prevention system 10 according to the present embodiment, information (hereinafter referred to as "staying time information") indicating a time (i.e. adjustable time) in which a visitor (hereinafter, referred to as an "unauthorized person") other than the authorized person may stay in the monitored building 90).

Regarding claim 5, TATSUMI in view of KONDO teaches all the limitations of claim 1. TATSUMI further teaches wherein accept an input of a result of surveillance according to at least one of the spatial region where surveillance is to be conducted or the time slot when surveillance is to be conducted ([0063], e.g. a state in which the door 80 b is unlocked by performing normal authentication by the presentation of the ID card 52 or the input of the identification information described above is performed (i.e. accept an input of a result of surveillance)); and 
 store the input result in a database ([0066], e.g. On the other hand, as shown in FIG. 10 as an example, the 2 suspiciousness degree database DB 5 is configured (i.e. store the input result in a database ) so as to store information of an action state at tracking and a 2 suspiciousness degree Pt).

Regarding claim 6, TATSUMI in view of KONDO teaches all the limitations of claim 5. TATSUMI further teaches wherein further configured to adjust at least one of the spatial region where surveillance is to be conducted or the time slot when surveillance is to be conducted using the databased result ([0179], e.g. The present invention is not limited to this, and in the case where a wall partitioning each partition region is interposed between the partition regions, a distance in which the wall is bypassed may be derived (i.e. adjust at least one of the spatial region where surveillance is to be conducted).

Regarding claim 8, TATSUMI in view of KONDO teaches all the limitations of claim 1. TATSUMI further teaches wherein recognize a person within a range of the identified video collate the recognized person with an existing person under surveillance in a storage device that registers information of the person under surveillance ([0025], e.g. An ID card 52 is distributed which is given as being different for each authorized person (i.e. recognize a person ) and stored with identification information registered in advance (i.e. registers information of the person under surveillance) in a later-described 2 storage unit 20 D (see also FIG. 4) of the crime prevention device 20. [0026] Then, the card reader 50 is provided in the vicinity of the door (i.e. recognize a person within a range of the identified video) 80 B of the hole 80, and when the user goes out of the building 90, he / she carries the ID card 52. [0028] On the other hand, as shown in FIG. 2 and FIG. 3, the aforementioned operation panel 30 is provided in the vicinity of the door 80 B of the hole 80, and the above-described camera 40 is provided on the ceiling surface of the hole 80 and in the vicinity of the door 80 B (i.e. recognize a person within a range of the identified video collate the recognized person)); and 
identifies identify a corresponding person in the storage device as possible surveillance target ([0040], e.g. in the crime prevention device 20 according to the present embodiment, the automatic tracking function described above is used. Based on image information input from the camera 40 and the camera 42, a so-called feature point tracking algorithm is used for extracting and tracking a predetermined feature point of a person identified by the person position detection function based on the image information (i.e. identifies identify a corresponding person in the storage device as the possible surveillance target). [0051] Further, the database area DB includes an identification information database DB 1 (i.e. storage device as the possible surveillance target). [0051] The identification information database DB 1 used for storing information for specifying whether the authorized person is a guardian or a defensive person, and as an example, as shown in FIG. 6. Each of the aforementioned identification information and type information is stored in the crime prevention device 20 for each of the authorized persons).

Regarding claim 9, TATSUMI in view of KONDO teaches all the limitations of claim 1. TATSUMI further teaches wherein in a case where as a result of analyzing the identified video a person estimated to be identical is detected in a place of a predetermined range a predetermined number of times or more or for a predetermined length of time or more, the possible surveillance target acquisition unit identifies the processor is further configured to identify the person as the possible surveillance target ([0053], e.g. The identification information database DB 1 is used for storing information for specifying whether the authorized person is a guardian or a defensive person (i.e. as a result of analyzing the identified video a person estimated to be identical is detected) , and as an example, as shown in FIG. 6. Each of the aforementioned identification information and type information is stored in the crime prevention device 20 for each of the authorized persons (i.e. the possible surveillance target acquisition unit identifies the processor is further configured to identify the person as the possible surveillance target)).

Regarding claim 10, TATSUMI in view of KONDO teaches all the limitations of claim 1. KONDO further teaches wherein in a case where as a result of analyzing the identified video a two-wheeled or three-wheeled vehicle with two people thereon which is estimated to be identical is detected in a place of a predetermined range a predetermined number of times or more or for a restriction due to the age and physical disorder of an unauthorized person to be applied. When the risk value in which an unfixed person commits a crime can regard it as zero by the relative relation of the age of a person to be guarded and an unfixed person, a small child, an elderly person, a physically handicapped person etc. by whom an unfixed person cannot move by himself (when a person to be guarded is [ an unfixed person ] (i.e. analyzing the identified video a two-wheeled or three-wheeled vehicle with two people thereon ) a kindergartener for an adult as an example), it is good also considering a correction factor as zero. In this case, as well, effects similar to those of the above-described embodiments can be obtained (i.e. as a result of analyzing the identified video a two-wheeled or three-wheeled vehicle with two people thereon which is estimated to be identical is detected in a place of a predetermined range) ).

The motivation to combine reference of KONDO within the method of TATSUMI before the effective filing date of the invention is that the new method provides crime prevention device and a program capable of more effectively preventing crimes by identifying an unauthorized person is present and person’s age, a small child, an elderly person, a physically handicapped person, base characteristic is taken into consideration (See KONDO [0002, 0015, 0184]). 

Regarding claim 13, TATSUMI teaches an information processing method executed by a computer ([0005], Fig. 4, e.g., It is an object of the present invention to provide a crime prevention device and a program capable of preventing occurrence of a crime more effectively), the method comprising:
acquiring high-risk time ([0063], e.g. It is to be noted that the state of action at the time of entry is information indicating the state of action at the time of entrance of the visitor 70 i.e. acquire high-risk time) into the building 90 to be monitored, and as shown in this figure. [0065] a state of action at the time of entrance of an intruder to the building 90 to be monitored is a concurrent state), and 
 space information indicating a spatial region ([0014], e.g. [AltContent: ]Furthermore, according to a 5 aspect of the present invention, in the first aspect of the present t invention, the predetermined processing may be a process of monitoring an action state of the person after entering a predetermined area of the building (i.e. space information indicating a spatial region). Thus, it is possible to more reliably prevent the occurrence of crime), 
with an increased possibility of an accident occurring or of a crime being committed ([0006], e.g. a detecting means for detecting an action state of the person existing in the authentication area (i.e. space information indicating a spatial region) based on the image information acquired by the photographing means, and a suspiciousness degree corresponding to the action state detected by the detecting means; The device is provided with a derivation means for deriving a degree of suspiciousness of a person who is a detection target of an action state by the detection means (i.e. with an increased possibility of a crime being committed). [0124] It is possible to apply v various forms such as a form in which a criminal closest to the a high risk of crime, and a form in which a crime risk is notified to the defensive person via a terminal device such as a PDA), and 
at least one of a corresponding time slot and a corresponding date ([0071], e.g. as shown in FIG. 11 as an example, the crime risk value database DB 6 is configured such that a crime risk value indicating a level of a crime risk caused by each person to be insured is stored in chronological order (i.e. the order in which the events occurred, from first to last in time and date). In this figure, t represents the current time, t- δ t represents the time of the time of δ t seconds from the current time, and t δ t represents the time of the time of δ t seconds from the current time. [0105] It is assumed that an unauthorized person Sj whose identifier is' T' is in a non-permitted region existence state, and that an unauthorized person Sj which stays in the inside of a time (a time period in which an indefinite person may stay in the monitored building 90 (i.e. a time slot)) indicated by the staying time information in the interior of the monitored building 90 and whose identifier is' T' is in a non-permitted time stay state (i.e. time slot state). In this manner, in the crime prevention system 10 according to the present embodiment, the disallowed time stay state using the stay time in the hall of an imposter is applied as the action state at the time of tracking);
identifying a video to be analyzed ([0073], e.g. First, with reference to FIG. 12, a description will be given of an operation of the crime prevention system 10 when an intruder enters an inside of a building 90 to be monitored. FIG. 12 shows an entrance to be executed by the CPU 20 A of the crime prevention device 20 when a person is detected to be present in the image information input from the camera 40 (i.e. identify a video to be analyzed)),
from among a plurality of videos generated by capturing an image of each of a plurality of places ([0022], e.g. a video camera (hereinafter, referred to as a "camera") 40 capable of capturing a moving image, and information stored in an ID (Identification) card 52 described later. [0035] Further, a video camera (hereinafter, referred to as a "camera") 42 capable of taking a video i mage on each ceiling surface is provided in each of the partition areas, and the camera 42 ca n photograph the vicinity of the arrangement position in the provided partition area (i.e. a plurality of videos generated by capturing an image of each of a plurality of places)),
on the basis of the high-risk time and space information ([0071], e.g. as shown in FIG. 11 as an example, the crime risk value database DB 6 is configured such that a crime risk value indicating a level of a crime risk caused by each person to be insured is stored in chronological order (i.e. the order in which the events occurred, from first to last in time and date), and 
analyzing the identified video to acquire information of a possible surveillance target ([0006], e.g. The device is provided with a derivation means for deriving a degree of suspiciousness of a person who is a detection target of an action state by the detection means, and an execution means for executing a predetermined process for preventing a crime from being prevented by using the degree of suspiciousness derived by the derivation means. [0137] since an action of an intruder entering into the surveillance target building 90 (i.e. a possible surveillance target) in the crime prevention system 10 according to the 2 embodiment is the same as that of the 1 embodiment, a description thereof will be omitted, and an action of the crime prevent ion system 10 according to the 2 embodiment of the present invention will be described with reference to FIG. 16).

TATSUMI teaches identifying high-risk time and space information, a spatial region and a crime preventing system, but differs from the claimed invention in not specifically and clearly 

However, in the analogous field of endeavor, KONDO teaches wherein identifying, from among the spatial region and the time slot indicated by the high-risk time and space information ([0015], e.g. capture an image information of the target area in real time by capturing an image of the target area (i.e. at least one of a spatial region), and detect a position of a person existing i n the target area at a predetermined time interval (i.e. the time slot indicated by the high-risk time) based on the image information acquired by the imaging unit, … A deriving means for deriving a crime execution rate which is a probability of executing a crime in a survival period (i.e. high-risk period) after an age and the like included in the characteristic information based on the characteristic information estimated by the estimation means. [0060] Since it is for the camera 40 monitoring the surveillance object region 60, it is preferable to provide in the state where a dead angle is not produced to the whole region of the surveillance object region 60, and it determines an installed number and a n installed position according to the form of a surveillance object region (i.e. space information, at least one of a spatial region)), 
at least one of a spatial region where surveillance is to be conducted which is at least a portion of the spatial region or a time slot when surveillance is to be conducted, on the basis of the information of the possible surveillance target ([0015], e.g. A deriving means for deriving a crime execution rate which is a probability of executing a crime in a survival period after an age and the like included in the characteristic information based on the characteristic arithmetic means for calculating a crime risk value showing a height of a crime risk by the unauthorized person to the trainee on the basis of the crime execution rate derived by the derivation means, and a processing execution means for executing a processing predetermined as preventing a c rime by using the crime risk value calculated by the calculation means. [0016] image information of the target area is a acquired in real time (real time) by photographing the target area by the photographing unit, and the position of the person existing in the target area (i.e. surveillance is to be conducted, on the basis of the information of the possible surveillance target) is detected at predetermined time intervals based on the image information acquired by the photographing unit by the detection un it. [0031] there is provided an area information storage device in which area information indicating an area of an obstacle which hinders walking of a person in the target area is stored in advance (i.e. on the basis of the information of the possible surveillance target). [0035] When the identification information acquired by the acquisition means matches the target person identification information stored in the identification information storage means, the person who is the source of the identification information may be identified as a person to be protected, and the other person may be identified as a n unauthorized person. As a result, it is possible to identify a defensive person, a person to be defended, and an unauthorized person more reliably than in the case where the present invention is not applied, and as a result, it is possible to prevent crime with higher accuracy (i.e. surveillance is to be conducted on the basis of the information of the possible surveillance target)).


before the effective filing date of the invention to implement the method of KONDO within the method of TATSUMI. The motivation to combine references is that the combined method provides a crime prevention device and a program capable of more effectively preventing crimes by identifying an unauthorized person is present and person’s age base characteristic is taken into consideration, as how the unauthorized person will make a crime to the person to be insured with a degree of probability and age based characteristic in constructing an effective crime prevent ion system (See KONDO [0002, 0015]). 

Regarding claim 25, TATSUMI teaches a non-transitory computer readable medium storing a program for causing a computer to as execute a method ([0005], Fig. 4, e.g., It is an object of the present invention to provide a crime prevention device and a program capable of preventing occurrence of a crime more effectively. [0057] derives a degree of suspiciousness of the person whose behavior state is target to be detected by reading out the degree of suspiciousness corresponding to the detected behavior state from memory (i.e. A non-transitory computer readable medium storing a program)), the method comprising:
acquiring high-risk time ([0063], e.g. It is to be noted that the state of action at the time of entry is information indicating the state of action at the time of entrance of the visitor 70 i.e. acquire high-risk time) into the building 90 to be monitored, and as shown in this figure. [0065] a state of action at the time of entrance of an intruder to the building 90 to be monitored is a concurrent state), and 
 space information indicating a spatial region ([0014], e.g. [AltContent: ]Furthermore, according to a 5 aspect of the present invention, in the first aspect of the present t invention, the predetermined processing may be a process of monitoring an action state of the person after entering a predetermined area of the building (i.e. space information indicating a spatial region). Thus, it is possible to more reliably prevent the occurrence of crime), 
an increased possibility of an accident occurring or of a crime being committed ([0006], e.g. a detecting means for detecting an action state of the person existing in the authentication area (i.e. space information indicating a spatial region) based on the image information acquired by the photographing means, and a suspiciousness degree corresponding to the action state detected by the detecting means; The device is provided with a derivation means for deriving a degree of suspiciousness of a person who is a detection target of an action state by the detection means (i.e. with an increased possibility of a crime being committed). [0124] It is possible to apply v various forms such as a form in which a criminal closest to the subject of interest is notified of a high risk of crime, and a form in which a crime risk is notified to the defensive person via a terminal device such as a PDA), and 
at least one of a corresponding time slot and a corresponding date ([0071], e.g. as shown in FIG. 11 as an example, the crime risk value database DB 6 is configured such that a crime risk value indicating a level of a crime risk caused by each person to be insured is stored in chronological order (i.e. the order in which the events occurred, from first to last in time and date). In this figure, t represents the current time, t- δ t represents the time of the time of δ t seconds from the current time, and t δ t represents the time of the time of δ t seconds from the current time. [0105] It is assumed that an unauthorized person Sj whose identifier is' T' is in a non-permitted region existence state, and that an unauthorized person Sj which stays in the inside of a time (a time period in which an indefinite person may stay in the monitored building 90 (i.e. a time slot)) indicated by the staying time information in the interior of the monitored building 90 and whose identifier is' T' is in a non-permitted time stay state (i.e. time slot state). In this manner, in the crime prevention system 10 according to the present embodiment, the disallowed time stay state using the stay time in the hall of an imposter is applied as the action state at the time of tracking);
identifying a video to be analyzed ([0073], e.g. First, with reference to FIG. 12, a description will be given of an operation of the crime prevention system 10 when an intruder enters an inside of a building 90 to be monitored. FIG. 12 shows an entrance to be executed by the CPU 20 A of the crime prevention device 20 when a person is detected to be present in the image information input from the camera 40 (i.e. identify a video to be analyzed)),
from among a plurality of videos generated by capturing an image of each of a plurality of places ([0022], e.g. a video camera (hereinafter, referred to as a "camera") 40 capable of capturing a moving image, and information stored in an ID (Identification) card 52 described later. [0035] Further, a video camera (hereinafter, referred to as a "camera") 42 capable of taking a video i mage on each ceiling surface is provided in each of the partition areas, and the camera 42 ca n photograph the vicinity of the arrangement position in the provided partition area (i.e. a plurality of videos generated by capturing an image of each of a plurality of places)),
on the basis of the high-risk time and space information ([0071], e.g. as shown in FIG. 11 as an example, the crime risk value database DB 6 is configured such that a crime risk value indicating a level of a crime risk caused by each person to be insured is stored in chronological order (i.e. the order in which the events occurred, from first to last in time and date), and 
analyzing the identified video to acquire information of a possible surveillance target ([0006], e.g. The device is provided with a derivation means for deriving a degree of action of an intruder entering into the surveillance target building 90 (i.e. a possible surveillance target) in the crime prevention system 10 according to the 2 embodiment is the same as that of the 1 embodiment, a description thereof will be omitted, and an action of the crime prevent ion system 10 according to the 2 embodiment of the present invention will be described with reference to FIG. 16).

TATSUMI teaches identifying high-risk time and space information, a spatial region and a crime preventing system, but differs from the claimed invention in not specifically and clearly describing wherein identifying, from among the spatial region and the time slot indicated by the high-risk time and space information, at least one of a spatial region where surveillance is to be conducted, on the basis of the information of the possible surveillance target. 

However, in the analogous field of endeavor, KONDO teaches wherein identifying, from among the spatial region and the time slot indicated by the high-risk time and space information ([0015], e.g. capture an image information of the target area in real time by capturing an image of the target area (i.e. at least one of a spatial region), and detect a position of a person existing i n the target area at a predetermined time interval (i.e. the time slot indicated by the high-risk time) based on the image information acquired by the imaging unit, … A deriving means for deriving a crime execution rate which is a probability of executing a crime in a survival period (i.e. high-risk period) after an age and the like included in the characteristic based on the characteristic information estimated by the estimation means. [0060] Since it is for the camera 40 monitoring the surveillance object region 60, it is preferable to provide in the state where a dead angle is not produced to the whole region of the surveillance object region 60, and it determines an installed number and a n installed position according to the form of a surveillance object region (i.e. space information, at least one of a spatial region)), 
at least one of a spatial region where surveillance is to be conducted which is at least a portion of the spatial region or a time slot when surveillance is to be conducted, on the basis of the information of the possible surveillance target ([0015], e.g. A deriving means for deriving a crime execution rate which is a probability of executing a crime in a survival period after an age and the like included in the characteristic information based on the characteristic information estimated by the estimation means (i.e. surveillance is to be conducted based on a time slot and crime characteristic parameters) ; The system is provided with an arithmetic means for calculating a crime risk value showing a height of a crime risk by the unauthorized person to the trainee on the basis of the crime execution rate derived by the derivation means, and a processing execution means for executing a processing predetermined as preventing a c rime by using the crime risk value calculated by the calculation means. [0016] image information of the target area is a acquired in real time (real time) by photographing the target area by the photographing unit, and the position of the person existing in the target area (i.e. surveillance is to be conducted, on the basis of the information of the possible surveillance target) is detected at predetermined time intervals based on the image information acquired by the photographing unit by the detection un it. [0031] there is provided an area information storage device in which area information indicating an area of an obstacle which hinders walking of a person in the target area is stored in advance (i.e. on the basis of the information of the possible surveillance target). [0035] When the identification information acquired by the acquisition means matches the target person identification information stored in the identification information storage means, the person who is the source of the identification information may be identified as a person to be protected, and the other person may be identified as a n unauthorized person. As a result, it is possible to identify a defensive person, a person to be defended, and an unauthorized person more reliably than in the case where the present invention is not applied, and as a result, it is possible to prevent crime with higher accuracy (i.e. surveillance is to be conducted on the basis of the information of the possible surveillance target)).


 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of KONDO within the method of TATSUMI. The motivation to combine references is that the combined method provides a crime prevention device and a program capable of more effectively preventing crimes by identifying an unauthorized person is present and person’s age base characteristic is taken into consideration, as how the unauthorized person will make a crime to the person to be insured with a degree of probability and age based characteristic in constructing an effective crime prevent ion system (See KONDO [0002, 0015]). 

Regarding claim 37, TATSUMI teaches an information processing apparatus ([0005], Fig. 4, e.g., It is an object of the present invention to provide a crime prevention device and a program capable of preventing occurrence of a crime more effectively), comprising: 
a storage unit in which a person's behavior state and a degree of suspiciousness of a person corresponding to the action state are stored in advance), and 
a processor configured to execute the instructions ([0005], Fig. 4, e.g. device and a program), to:
 	acquire high-risk time ([0063], e.g. It is to be noted that the state of action at the time of entry is information indicating the state of action at the time of entrance of the visitor 70 i.e. acquire high-risk time) into the building 90 to be monitored, and as shown in this figure. [0065] a state of action at the time of entrance of an intruder to the building 90 to be monitored is a concurrent state), and 
space information indicating a spatial region ([0014], e.g. [AltContent: ]Furthermore, according to a 5 aspect of the present invention, in the first aspect of the present t invention, the predetermined processing may be a process of monitoring an action state of the person after entering a predetermined area of the building (i.e. space information indicating a spatial region). Thus, it is possible to more reliably prevent the occurrence of crime), 
with an increased possibility of an accident occurring or of a crime being committed ([0006], e.g. a detecting means for detecting an action state of the person existing in the authentication area (i.e. space information indicating a spatial region) based on the image information acquired by the photographing means, and a suspiciousness degree corresponding to the action state detected by the detecting means; The device is provided with a derivation means for deriving a degree of suspiciousness of a person who is a detection target of an action state by the detection means (i.e. with an increased possibility of a crime being committed). [0124] It is possible to apply v various forms such as a form in which a criminal closest to the a high risk of crime, and a form in which a crime risk is notified to the defensive person via a terminal device such as a PDA), and 
at least one of a corresponding time slot and a corresponding date ([0071], e.g. as shown in FIG. 11 as an example, the crime risk value database DB 6 is configured such that a crime risk value indicating a level of a crime risk caused by each person to be insured is stored in chronological order (i.e. the order in which the events occurred, from first to last in time and date). In this figure, t represents the current time, t- δ t represents the time of the time of δ t seconds from the current time, and t δ t represents the time of the time of δ t seconds from the current time. [0105] It is assumed that an unauthorized person Sj whose identifier is' T' is in a non-permitted region existence state, and that an unauthorized person Sj which stays in the inside of a time (a time period in which an indefinite person may stay in the monitored building 90 (i.e. a time slot)) indicated by the staying time information in the interior of the monitored building 90 and whose identifier is' T' is in a non-permitted time stay state (i.e. time slot state). In this manner, in the crime prevention system 10 according to the present embodiment, the disallowed time stay state using the stay time in the hall of an imposter is applied as the action state at the time of tracking), 
identify a video to be analyzed ([0073], e.g. First, with reference to FIG. 12, a description will be given of an operation of the crime prevention system 10 when an intruder enters an inside of a building 90 to be monitored. FIG. 12 shows an entrance to be executed by the CPU 20 A of the crime prevention device 20 when a person is detected to be present in the image information input from the camera 40 (i.e. identify a video to be analyzed)),
 	from among a plurality of videos generated by capturing an image of each of a plurality of places ([0022], e.g. a video camera (hereinafter, referred to as a "camera") 40 capable of capturing a moving image, and information stored in an ID (Identification) card 52 described later. [0035] Further, a video camera (hereinafter, referred to as a "camera") 42 capable of taking a video i mage on each ceiling surface is provided in each of the partition areas, and the camera 42 ca n photograph the vicinity of the arrangement position in the provided partition area (i.e. a plurality of videos generated by capturing an image of each of a plurality of places)),
 on the basis of the high-risk time and space information ([0071], e.g. as shown in FIG. 11 as an example, the crime risk value database DB 6 is configured such that a crime risk value indicating a level of a crime risk caused by each person to be insured is stored in chronological order (i.e. the order in which the events occurred, from first to last in time and date), and 
analyze the identified video to acquire information of a possible victim of an accident or a crime ([0006], e.g. The device is provided with a derivation means for deriving a degree of suspiciousness of a person who is a detection target of an action state by the detection means, and an execution means for executing a predetermined process for preventing a crime from being prevented by using the degree of suspiciousness derived by the derivation means. [0137] since an action of an intruder entering into the surveillance target building 90 (i.e. a possible surveillance target (or crime or victim)) in the crime prevention system 10 according to the 2 embodiment is the same as that of the 1 embodiment, a description thereof will be omitted, and an action of the crime prevent ion system 10 according to the 2 embodiment of the present invention will be described with reference to FIG. 16).

TATSUMI teaches identifying high-risk time and space information, a spatial region and a crime preventing system, but differs from the claimed invention in not specifically and clearly 

However, in the analogous field of endeavor, KONDO teaches wherein identify, from among the spatial region and the time slot indicated by the high-risk time and space information, at least one of a spatial region ([0015], e.g. capture an image information of the target area in real time by capturing an image of the target area (i.e. at least one of a spatial region), and detect a position of a person existing i n the target area at a predetermined time interval (i.e. the time slot indicated by the high-risk time) based on the image information acquired by the imaging unit, … A deriving means for deriving a crime execution rate which is a probability of executing a crime in a survival period (i.e. high-risk period) after an age and the like included in the characteristic information based on the characteristic information estimated by the estimation means. [0060] Since it is for the camera 40 monitoring the surveillance object region 60, it is preferable to provide in the state where a dead angle is not produced to the whole region of the surveillance object region 60, and it determines an installed number and a n installed position according to the form of a surveillance object region (i.e. space information, at least one of a spatial region)), 
 where surveillance is to be conducted which is at least a portion of the spatial region or a time slot when surveillance is to be conducted, on the basis of the information of the possible victim ([0015], e.g. A deriving means for deriving a crime execution rate which is a probability of executing a crime in a survival period after an age and the like included in the characteristic information based on the characteristic information estimated by the estimation means (i.e. surveillance is to be conducted based on a time slot and crime characteristic parameters) ; The system is provided with an arithmetic means for calculating a crime risk value showing a height of a crime risk by the unauthorized person to the trainee on the basis of the crime execution rate derived by the derivation means, and a processing execution means for executing a processing predetermined as preventing a c rime by using the crime risk value calculated by the calculation means. [0016] image information of the target area is a acquired in real time (real time) by photographing the target area by the photographing unit, and the position of the person existing in the target area (i.e. surveillance is to be conducted, on the basis of the information of the possible surveillance target (or crime or victim)) is detected at predetermined time intervals based on the image information acquired by the photographing unit by the detection un it. [0031] there is provided an area information storage device in which area information indicating an area of an obstacle which hinders walking of a person in the target area is stored in advance (i.e. on the basis of the information of the possible surveillance target (or crime or victim)). [0035] When the identification information acquired by the acquisition means matches the target person identification information stored in the identification information storage means, the person who is the source of the identification information may be identified as a person to be protected, and the other person may be identified as a n unauthorized person. As a result, it is possible to identify a defensive person, a person to be defended, and an unauthorized person more reliably than in the case where the present invention is not applied, and as a result, it is possible to prevent crime with higher accuracy (i.e. surveillance is to be conducted on the basis of the information of the possible surveillance target (or crime or victim))).


 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of KONDO within the method of TATSUMI. The motivation to combine references is that the combined method provides a crime prevention device and a program capable of more effectively preventing crimes by identifying an unauthorized person is present and person’s age base characteristic is taken into consideration, as how the unauthorized person will make a crime to the person to be insured with a degree of probability and age based characteristic in constructing an effective crime prevent ion system (See KONDO [0002, 0015]). 

Regarding claim 38, TATSUMI teaches an information processing method executed by a computer ([0005], Fig. 4, e.g., It is an object of the present invention to provide a crime prevention device and a program capable of preventing occurrence of a crime more effectively. [0057] derives a degree of suspiciousness of the person whose behavior state is target to be detected by reading out the degree of suspiciousness corresponding to the detected behavior state from memory (i.e. A non-transitory computer readable medium storing a computer program)), the method comprising:
acquiring high-risk time ([0063], e.g. It is to be noted that the state of action at the time of entry is information indicating the state of action at the time of entrance of the visitor 70 i.e. acquire high-risk time) into the building 90 to be monitored, and as shown in this figure. [0065] a state of action at the time of entrance of an intruder to the building 90 to be monitored is a concurrent state), and 
[AltContent: ]Furthermore, according to a 5 aspect of the present invention, in the first aspect of the present t invention, the predetermined processing may be a process of monitoring an action state of the person after entering a predetermined area of the building (i.e. space information indicating a spatial region). Thus, it is possible to more reliably prevent the occurrence of crime), 
with an increased possibility of an accident occurring or of a crime being committed ([0006], e.g. a detecting means for detecting an action state of the person existing in the authentication area (i.e. space information indicating a spatial region) based on the image information acquired by the photographing means, and a suspiciousness degree corresponding to the action state detected by the detecting means; The device is provided with a derivation means for deriving a degree of suspiciousness of a person who is a detection target of an action state by the detection means (i.e. with an increased possibility of a crime being committed). [0124] It is possible to apply v various forms such as a form in which a criminal closest to the subject of interest is notified of a high risk of crime, and a form in which a crime risk is notified to the defensive person via a terminal device such as a PDA), and 
at least one of a corresponding time slot and a corresponding date ([0071], e.g. as shown in FIG. 11 as an example, the crime risk value database DB 6 is configured such that a crime risk value indicating a level of a crime risk caused by each person to be insured is stored in chronological order (i.e. the order in which the events occurred, from first to last in time and date). In this figure, t represents the current time, t- δ t represents the time of the time of δ t seconds from the current time, and t δ t represents the time of the time of δ t seconds from the current time. [0105] It is assumed that an unauthorized person Sj whose identifier is' T' is in a non-permitted region existence state, and that an unauthorized person Sj which stays in the inside of a time (a time period in which an indefinite person may stay in the monitored building 90 (i.e. a time slot)) indicated by the staying time information in the interior of the monitored building 90 and whose identifier is' T' is in a non-permitted time stay state (i.e. time slot state). In this manner, in the crime prevention system 10 according to the present embodiment, the disallowed time stay state using the stay time in the hall of an imposter is applied as the action state at the time of tracking);
identifying a video to be analyzed ([0073], e.g. First, with reference to FIG. 12, a description will be given of an operation of the crime prevention system 10 when an intruder enters an inside of a building 90 to be monitored. FIG. 12 shows an entrance to be executed by the CPU 20 A of the crime prevention device 20 when a person is detected to be present in the image information input from the camera 40 (i.e. identify a video to be analyzed)),
from among a plurality of videos generated by capturing an image of each of a plurality of places ([0022], e.g. a video camera (hereinafter, referred to as a "camera") 40 capable of capturing a moving image, and information stored in an ID (Identification) card 52 described later. [0035] Further, a video camera (hereinafter, referred to as a "camera") 42 capable of taking a video i mage on each ceiling surface is provided in each of the partition areas, and the camera 42 ca n photograph the vicinity of the arrangement position in the provided partition area (i.e. a plurality of videos generated by capturing an image of each of a plurality of places)),
on the basis of the high-risk time and space information ([0071], e.g. as shown in FIG. 11 as an example, the crime risk value database DB 6 is configured such that a crime risk value indicating a level of a crime risk caused by each person to be insured is stored in chronological order (i.e. the order in which the events occurred, from first to last in time and date), and 
action of an intruder entering into the surveillance target building 90 (i.e. a possible surveillance target or victim of an accident or crime) in the crime prevention system 10 according to the 2 embodiment is the same as that of the 1 embodiment, a description thereof will be omitted, and an action of the crime prevent ion system 10 according to the 2 embodiment of the present invention will be described with reference to FIG. 16).

TATSUMI teaches identifying high-risk time and space information, a spatial region and a crime preventing system, but differs from the claimed invention in not specifically and clearly describing wherein identifying, from among the spatial region and the time slot indicated by the high-risk time and space information, at least one of a spatial region where surveillance is to be conducted which is at least a portion of the spatial region or a time slot when surveillance is to be conducted, on the basis of the information of the possible victim.

However, in the analogous field of endeavor, KONDO teaches wherein identifying, from among the spatial region and the time slot indicated by the high-risk time and space information ([0015], e.g. capture an image information of the target area in real time by capturing an image of the target area (i.e. at least one of a spatial region), and detect a position of a person existing i n the target area at a predetermined time interval (i.e. the time slot indicated by the deriving a crime execution rate which is a probability of executing a crime in a survival period (i.e. high-risk period) after an age and the like included in the characteristic information based on the characteristic information estimated by the estimation means. [0060] Since it is for the camera 40 monitoring the surveillance object region 60, it is preferable to provide in the state where a dead angle is not produced to the whole region of the surveillance object region 60, and it determines an installed number and a n installed position according to the form of a surveillance object region (i.e. space information, at least one of a spatial region)), 
at least one of a spatial region where surveillance is to be conducted which is at least a portion of the spatial region or a time slot when surveillance is to be conducted, on the basis of the information of the possible victim ([0015], e.g. A deriving means for deriving a crime execution rate which is a probability of executing a crime in a survival period after an age and the like included in the characteristic information based on the characteristic information estimated by the estimation means (i.e. surveillance is to be conducted based on a time slot and crime or victim characteristic parameters) ; The system is provided with an arithmetic means for calculating a crime risk value showing a height of a crime risk by the unauthorized person to the trainee on the basis of the crime execution rate derived by the derivation means, and a processing execution means for executing a processing predetermined as preventing a c rime by using the crime risk value calculated by the calculation means. [0016] image information of the target area is a acquired in real time (real time) by photographing the target area by the photographing unit, and the position of the person existing in the target area (i.e. surveillance is to be conducted, on the basis of the information of the possible surveillance target hinders walking of a person in the target area is stored in advance (i.e. on the basis of the information of the possible surveillance target (or crime or victim)). [0035] When the identification information acquired by the acquisition means matches the target person identification information stored in the identification information storage means, the person who is the source of the identification information may be identified as a person to be protected, and the other person may be identified as a n unauthorized person. As a result, it is possible to identify a defensive person, a person to be defended, and an unauthorized person more reliably than in the case where the present invention is not applied, and as a result, it is possible to prevent crime with higher accuracy (i.e. surveillance is to be conducted on the basis of the information of the possible surveillance target (or crime or victim))).


 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of KONDO within the method of TATSUMI. The motivation to combine references is that the combined method provides a crime prevention device and a program capable of more effectively preventing crimes by identifying an unauthorized person is present and person’s age base characteristic is taken into consideration, as how the unauthorized person will make a crime to the person to be insured with a degree of probability and age based characteristic in constructing an effective crime prevent ion system (See KONDO [0002, 0015]). 

Regarding claim 39, TATSUMI teaches a non-transitory computer readable medium storing a program for causing a computer to function as execute a method ([0005], Fig. 4, e.g., It is an object of the present invention to provide a crime prevention device and a program capable of preventing occurrence of a crime more effectively. [0057] derives a degree of suspiciousness of the person whose behavior state is target to be detected by reading out the degree of suspiciousness corresponding to the detected behavior state from memory (i.e. A non-transitory computer readable medium storing a program)), the method comprising:
acquiring high-risk time ([0063], e.g. It is to be noted that the state of action at the time of entry is information indicating the state of action at the time of entrance of the visitor 70 i.e. acquire high-risk time) into the building 90 to be monitored, and as shown in this figure. [0065] a state of action at the time of entrance of an intruder to the building 90 to be monitored is a concurrent state), and 
 space information indicating a spatial region ([0014], e.g. [AltContent: ]Furthermore, according to a 5 aspect of the present invention, in the first aspect of the present t invention, the predetermined processing may be a process of monitoring an action state of the person after entering a predetermined area of the building (i.e. space information indicating a spatial region). Thus, it is possible to more reliably prevent the occurrence of crime), 
with an increased possibility of an accident occurring or of a crime being committed ([0006], e.g. a detecting means for detecting an action state of the person existing in the authentication area (i.e. space information indicating a spatial region) based on the image information acquired by the photographing means, and a suspiciousness degree corresponding to the action state detected by the detecting means; The device is provided with a derivation means for deriving a degree of suspiciousness of a person who is a detection target of an action  (i.e. with an increased possibility of a crime being committed). [0124] It is possible to apply v various forms such as a form in which a criminal closest to the subject of interest is notified of a high risk of crime, and a form in which a crime risk is notified to the defensive person via a terminal device such as a PDA), and 
at least one of a corresponding time slot and a corresponding date ([0071], e.g. as shown in FIG. 11 as an example, the crime risk value database DB 6 is configured such that a crime risk value indicating a level of a crime risk caused by each person to be insured is stored in chronological order (i.e. the order in which the events occurred, from first to last in time and date). In this figure, t represents the current time, t- δ t represents the time of the time of δ t seconds from the current time, and t δ t represents the time of the time of δ t seconds from the current time. [0105] It is assumed that an unauthorized person Sj whose identifier is' T' is in a non-permitted region existence state, and that an unauthorized person Sj which stays in the inside of a time (a time period in which an indefinite person may stay in the monitored building 90 (i.e. a time slot)) indicated by the staying time information in the interior of the monitored building 90 and whose identifier is' T' is in a non-permitted time stay state (i.e. time slot state). In this manner, in the crime prevention system 10 according to the present embodiment, the disallowed time stay state using the stay time in the hall of an imposter is applied as the action state at the time of tracking);
identifying a video to be analyzed ([0073], e.g. First, with reference to FIG. 12, a description will be given of an operation of the crime prevention system 10 when an intruder enters an inside of a building 90 to be monitored. FIG. 12 shows an entrance to be executed by the CPU 20 A of the crime prevention device 20 when a person is detected to be present in the image information input from the camera 40 (i.e. identify a video to be analyzed)),
 a video camera (hereinafter, referred to as a "camera") 40 capable of capturing a moving image, and information stored in an ID (Identification) card 52 described later. [0035] Further, a video camera (hereinafter, referred to as a "camera") 42 capable of taking a video i mage on each ceiling surface is provided in each of the partition areas, and the camera 42 ca n photograph the vicinity of the arrangement position in the provided partition area (i.e. a plurality of videos generated by capturing an image of each of a plurality of places)),
on the basis of the high-risk time and space information ([0071], e.g. as shown in FIG. 11 as an example, the crime risk value database DB 6 is configured such that a crime risk value indicating a level of a crime risk caused by each person to be insured is stored in chronological order (i.e. the order in which the events occurred, from first to last in time and date), and 
analyzing the identified video to acquire information of a possible victim of an accident or a crime ([0006], e.g. The device is provided with a derivation means for deriving a degree of suspiciousness of a person who is a detection target of an action state by the detection means, and an execution means for executing a predetermined process for preventing a crime from being prevented by using the degree of suspiciousness derived by the derivation means. [0137] since an action of an intruder entering into the surveillance target building 90 (i.e. a possible surveillance target (or crime or victim)) in the crime prevention system 10 according to the 2 embodiment is the same as that of the 1 embodiment, a description thereof will be omitted, and an action of the crime prevent ion system 10 according to the 2 embodiment of the present invention will be described with reference to FIG. 16).



However, in the analogous field of endeavor, KONDO teaches wherein identifying, from among the spatial region and the time slot indicated by the high-risk time and space information ([0015], e.g. capture an image information of the target area in real time by capturing an image of the target area (i.e. at least one of a spatial region), and detect a position of a person existing i n the target area at a predetermined time interval (i.e. the time slot indicated by the high-risk time) based on the image information acquired by the imaging unit, … A deriving means for deriving a crime execution rate which is a probability of executing a crime in a survival period (i.e. high-risk period) after an age and the like included in the characteristic information based on the characteristic information estimated by the estimation means. [0060] Since it is for the camera 40 monitoring the surveillance object region 60, it is preferable to provide in the state where a dead angle is not produced to the whole region of the surveillance object region 60, and it determines an installed number and a n installed position according to the form of a surveillance object region (i.e. space information, at least one of a spatial region)), 
at least one of a spatial region where surveillance is to be conducted which is at least a portion of the spatial region or a time slot when surveillance is to be conducted, on the basis of executing a crime in a survival period after an age and the like included in the characteristic information based on the characteristic information estimated by the estimation means (i.e. surveillance is to be conducted based on a time slot and crime (or victim) characteristic parameters) ; The system is provided with an arithmetic means for calculating a crime risk value showing a height of a crime risk by the unauthorized person to the trainee on the basis of the crime execution rate derived by the derivation means, and a processing execution means for executing a processing predetermined as preventing a c rime by using the crime risk value calculated by the calculation means. [0016] image information of the target area is a acquired in real time (real time) by photographing the target area by the photographing unit, and the position of the person existing in the target area (i.e. surveillance is to be conducted, on the basis of the information of the possible target (or crime or victim)) is detected at predetermined time intervals based on the image information acquired by the photographing unit by the detection un it. [0031] there is provided an area information storage device in which area information indicating an area of an obstacle which hinders walking of a person in the target area is stored in advance (i.e. on the basis of the information of the possible target (or crime or victim)). [0035] When the identification information acquired by the acquisition means matches the target person identification information stored in the identification information storage means, the person who is the source of the identification information may be identified as a person to be protected, and the other person may be identified as a n unauthorized person. As a result, it is possible to identify a defensive person, a person to be defended, and an unauthorized person more reliably than in the case where the present invention is not applied, and as a result, it is possible to prevent crime with higher accuracy (i.e. surveillance is to be conducted on the basis of the information of the possible crime or victim)).


 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of KONDO within the method of TATSUMI. The motivation to combine references is that the combined method provides a crime prevention device and a program capable of more effectively preventing crimes by identifying an unauthorized person is present and person’s age base characteristic is taken into consideration, as how the unauthorized person will make a crime to the person to be insured with a degree of probability and age based characteristic in constructing an effective crime prevent ion system (See KONDO [0002, 0015]). 

Allowable Subject Matter
Claims 7 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-7795(571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /MAHENDRA R PATEL/ Primary Examiner, Art Unit 2645